Citation Nr: 1542950	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-10 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Whether a timely claim was filed for payment of, or reimbursement by the Department of Veterans Affairs (VA) for, medical expenses incurred as a result of private hospitalization at Flagler Hospital in September 2013, and if so whether such payment or reimbursement is warranted.  


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination by the VA North Florida/South Georgia Medical Center located in Gainesville, Florida.

For the reasons detailed below, the Board finds that the Veteran's claim was timely filed.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the merits of the underlying claim. Accordingly, that portion of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The record reflects the Appellant filed a timely claim with VA for the payment of or reimbursement of medical expenses incurred at Flagler Hospital in September 2013.


CONCLUSION OF LAW

The criteria for a timely claim for the payment of or reimbursement of medical expenses are met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 17.1004(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54 . This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

In cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a). 

The record reflects that service connection is not currently in effect for any disability.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted.  Accordingly, the route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Millennium Act.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

In this case, the record reflects that the Appellant received emergency room at Flagler Hospital in September 2013.  He maintains that within 3 days of being released from Flagler Hospital he went to the St. Augustine VA clinic and spoke to a VA nurse who he identifies by name as being in charge of such claims; that she was provided with a copy of the discharge paper and indicated that she would coordinate with the hospital regarding the care given; and within a month thereafter he promptly visited this nurse again with a bill for the services provided and forwarded it to the Gainesville VA medical facility at an address provided by the VA nurse.  

This case was denied below on the basis that the Appellant did not timely file his claim for the payment or reimbursement of medical expenses incurred at Flagler Hospital in September 2013.  The Board acknowledges that claims for reimbursement under 38 U.S.C.A. § 1725 must be received within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d). 

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The Statement of the Case (SOC) states that the claim for payment or reimbursement of medical expenses was received by VA on January 27, 2014, more than 90 days after the Appellant's discharge from Flagler Hospital.  However, the evidence also includes a copy of a September 2013 treatment record dated the day after the Appellant's emergency room treatment at Flagler Hospital which, in pertinent part, notes the circumstances of that emergency room visit.  Moreover, it notes that the Appellant reported he had called the VA clinic and would be meeting with the named VA nurse to drop of his discharge papers for documentation and coordination of payment with the hospital.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In view of the aforementioned September 2013 VA treatment record, the Board finds that VA was aware of the Veteran's September 2013 private medical treatment at Flagler Hospital, and that the Veteran was seeking payment of or reimbursement of medical expenses at that facility within the 90 day period following his discharge from Flagler.  Simply put, the Board finds that the Veteran did file a timely claim for the benefits sought on appeal.  Reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Therefore, the claim cannot be denied on that basis, and VA must consider the merits of the underlying claim.


ORDER

A claim of entitlement to payment of or reimbursement by VA for medical expenses incurred as a result of private hospitalization at Flagler Hospital in September 2013 was timely filed, and to this extent, the benefit sought on appeal is allowed.


REMAND

Inasmuch as the Appellant's claim for payment or reimbursement was denied below on the basis of not being timely filed, the merits of the underlying claim were not addressed.  Further, it does not appear that any records were requested from Flagler Hospital regarding the circumstances of this visit.  The Board also notes the fact there are VA treatment records in which the Appellant informed VA about this visit indicates there may be other such records that are not on file.  Therefore, a remand is required to obtain any such outstanding records and to adjudicate the merits of the underlying claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain records from Flagler Hospital for the treatment received by the Appellant in September 2013.  In addition, obtain any outstanding VA medical records for the Appellant for this period.

2.  After completing any additional development deemed necessary, readjudicate the issue of entitlement to payment of, or reimbursement by the Department of Veterans Affairs (VA) for, medical expenses incurred as a result of private hospitalization at Flagler Hospital in September 2013.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, he should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


